In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Leviss, J.) dated January 4, 1993, which denied their motion for leave to enter a default judgment and granted the defendant’s cross motion to the extent of directing them to accept the defendant’s answer and discovery demands.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the plaintiffs’ motion and granting the defendant’s cross motion. The defendant set forth a meritorious defense; his delay in serving his answer did not result in prejudice to the plaintiffs, and there was no showing that the delay was in any way deliberate (see, Henderson Murphy v D. V. Waste Control Corp., 124 AD2d 573). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.